Case 2:19-cv-10948-LVP-EAS ECF No. 45 filed 03/06/20         PageID.704    Page 1 of 4




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN

  MERCEDES BENZ USA LLC,

                      PLAINTIFF,

        -AGAINST-                                   No.: 2:19-cv-10948

  JAMES LEWIS, JEFF SOTO, MAXX GRAMAJO,
  AND DANIEL BOMBARDIER



                      DEFENDANTS.

     STIPULATED ORDER EXTENDING DISCOVERY DEADLINES

      WHEREAS, on February 3, 2020, the Court issued a Scheduling Order

governing the liability phase of the case (ECF No. 44, herein the “Scheduling

Order”), setting a discovery cut-off deadline of June 2, 2020, with interim

deadlines for, inter alia, lay and expert witness lists filed by March 6, 2020,

Plaintiff’s Rule 26(a)(2) expert disclosures exchanged by April 7, 2020, and

Defendants’ Rule 26(a)(2) expert disclosures exchanged by May 5, 2020. The

Court further set July 17, 2020 as the dispositive motion cut-off.

      WHEREAS, the parties have previously agreed to postpone the deadline for

responses and objections to each side’s initial fact discovery requests in view of

continued discussions following the parties’ January 23, 2020 mediation in Los




                                          1
Case 2:19-cv-10948-LVP-EAS ECF No. 45 filed 03/06/20        PageID.705    Page 2 of 4




Angeles. Accordingly, the parties have not yet served document productions or

responses to interrogatories, which are to be exchanged this month.

      WHEREAS, the parties wish to receive responses to their first set of fact

discovery requests sufficiently in advance of filing lay and expert witness lists and

in advance of exchanging Rule 26(a)(2) expert disclosures to consider such

discovery in advance of making lay and expert witness disclosures.

      WHEREAS, the parties’ stipulated schedule for modifying deadlines in the

Scheduling Order does not impact subsequent dates set by the Court.

      NOW IT IS THEREFORE STIPULATED AND AGREED, by the

undersigned counsel on behalf of Plaintiff Mercedes Benz USA LLC and

Defendants James Lewis, Jeff Soto, Maxx Gramajo, and Daniel Bombardier, that

pursuant to the Court’s Individual Practices regarding stipulated extensions of

discovery, the Scheduling Order is modified to the following extent:

      1.     Lay and expert witness lists shall be filed by April 17, 2020.

      2.     Plaintiff’s Rule 26(a)(2) expert disclosures shall be exchanged by May

8, 2020.

      3.     Defendants’ Rule 26(a)(2) expert disclosures shall be exchanged by

June 5, 2020.




                                          2
Case 2:19-cv-10948-LVP-EAS ECF No. 45 filed 03/06/20      PageID.706    Page 3 of 4




      4.    Depositions of expert witnesses shall be completed by July 2, 2020.

The June 2, 2020 discovery cut-off deadline in the Scheduling Order remains for all

other discovery.

      5.    All other deadlines in the Scheduling Order remain as set forth therein.

      IT IS SO ORDERED.

                                             s/ Linda V. Parker
                                             LINDA V. PARKER
                                             U.S. DISTRICT JUDGE

 Dated: March 6, 2020




                                        3
Case 2:19-cv-10948-LVP-EAS ECF No. 45 filed 03/06/20    PageID.707   Page 4 of 4




Dated: March 4, 2020
                                          BY: /s/ Luke Nikas            .
MILLER, CANFIELD, PADDOCK & STONE          QUINN EMANUEL URQUHART &
PLC                                        SULLIVAN LLP
 A. Michael Palizzi (P47262)               Edward DeFranco
 Caroline B. Giordano (P76658)             Luke Nikas
 150 West Jefferson, Suite 250             Maaren A. Shah
 Detroit, Michigan 48226                   51 Madison Avenue, 22nd Floor
 Tel: (313) 496-7645                       New York, New York 10010
 Fax: (313) 496-8454                       Tel : (212) 849-7000
 palizzi@millercanfield.com                Fax : (212) 849-7100
 giordano@millercanfield.com               eddefranco@quinnemanuel.com
                                           lukenikas@quinnemanuel.com
                                           maarenshah@quinnemanuel.com


                  Attorneys for Plaintiff Mercedes Benz USA

Dated: March 4, 2020
                                          BY: /s/ David Erickson        .
                                          ERIKSON LAW GROUP
                                          David Alden Erickson
                                          200 North Larchmont Boulevard
                                          Los Angeles, California 90004
                                          Telephone: 323.465.3100
                                          david@daviderikson.com

GLUCK LAW FIRM P.C.                       LIPPITT, O’KEEFE, GORNBEIN,
Jeffrey S. Gluck                          PLLC
602 N. Sweetzer Avenue                    Norman L. Lippitt (P16716)
Los Angeles, California 90048             370 E. Maple Road, Third Floor
Telephone: 310.776.7413                   Birmingham, MI 48009
jeff@gluckip.com                          248-646-8292
                                          nlippitt@lippittokeefe.com

Counsel for Defendants and Counter-Plaintiffs James Lewis, Jeff Soto, Maxx
                        Gramajo Daniel Bombardier



                                      4
